Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our report dated December 23, 2008 relating to Dreyfus Greater China Fund, Dreyfus International Growth Fund, Dreyfus Diversified International Fund and Dreyfus Emerging Asia Fund for the fiscal year ended
